          Case 1:20-cv-10469-VM Document 31 Filed 05/03/21 Page 1 of 1




May 3, 2021

BY ECF
Hon. Victor Marrero
United States Courthouse
500 Pearl Street
Suite 1610
New York, New York 10007


                       Re: Caraway Home, Inc. v. Pattern Brands, Inc. - 1:20cv10469


Judge Marrero:

         We represent Pattern Brands Inc. (“Pattern ) in the above-referenced proceeding. This
letter respectfully requests that the Court stay Pattern s deadline to respond to Plaintiff s First
Amended Complaint (Dkt. 23), as Plaintiff has just advised the undersigned counsel that it intends
to seek to amend its complaint, possibly as soon as the week of May 10, 2021. This is the first
request for a stay or an extension of time of this deadline. Plaintiff consents to this extension.

        Plaintiff s First Amended Complaint was filed on April 21, 2021, with Pattern s response
deadline falling on May 5, 2021. Plaintiff has just advised Pattern that Plaintiff anticipates that an
additional patent allegedly directed towards Plaintiff s products will issue on or about May 11,
2021, and that Plaintiff intends to amend its pleadings to assert this additional patent shortly
thereafter. Once the new amended complaint is accepted by the Court, Plaintiff s First Amended
Complaint, and Pattern s response to the First Amended Complaint, would both be mooted.

       Accordingly, Pattern respectfully requests that its deadline to respond to Plaintiff s First
Amended Complaint be stayed until after Plaintiff files its Second Amended Complaint or advises
the Court that it does not intend to make further amendments to its pleadings.

                                                                 Very truly yours,
                                                                 COLLEN


                                                                 Michael Nesheiwat
                                                                 Associate
                                                                 mnesheiwat@collenip.com
